Citation Nr: 1760872	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  17-05 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a back injury/spinal disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an August 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a spinal disorder that was incurred in active duty service when he injured his back while working in the supply room.

The current evidence of record shows that the Veteran does have a current spinal disorder.  The Veteran's VA treatment records show that he has complained of intermittent back pain.  A November 2004 X-ray showed degenerative changes of the dorsal spine.  In June 2016, the Veteran was treated for cervical myelopathy and underwent a cervical laminectomy.

The Veteran is competent to state that he experienced some sort of back injury in service, and he has related it to a currently diagnosed back disorder, but he has not yet been afforded a VA examination to assess the nature and etiology of his current back disorder.  Accordingly, because there is insufficient medical evidence of record for the Board to adjudicate the issue at this time, a VA examination and opinion regarding the etiology of the Veteran's back disorder are necessary prior to further adjudication.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).

Additionally, a March 2017 Appellant's Brief from the Veteran's representative stated that the Veteran had submitted a witness statement of an individual who was present at the time of the back injury and several lay statements of individuals who had known the Veteran for over 20 years.  These documents do not appear to be of record.  The Veteran should be requested to resubmit any such statements so that they can be considered prior to adjudication of the appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran and his representative a letter informing them that while the Appellant's Brief stated that a witness statement regarding the Veteran's in-service injury and several other lay statements had been submitted on the Veteran's behalf, no such statements are currently of record.  They are requested to resubmit any such statements, so that they can be considered prior to readjudicating the Veteran's claim.

The Veteran is also to be provided with another opportunity to submit a completed release form (VA Form 21-4142) authorizing VA to request any relevant private treatment records for a back injury/spinal disorder.  The Veteran should be advised that he can also submit those records himself.  If the Veteran provides a completed release form, then request the identified treatment records.  All attempts to secure those records must be documented in the Veteran's claims file, and he and his representative should be notified of any unsuccessful efforts.

2. Obtain all outstanding, pertinent treatment records from the VA St. Louis Health Care System since August 2016, and from the Lexington VA Medical Center for as long as the Veteran has received medical treatment at that facility.  All records received should be associated with the claims file.

3. After completing directives #1-2, schedule the Veteran for a VA examination to determine the nature and etiology of any spinal disorder.  The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that the Virtual VA and VBMS files have been reviewed.

a) What are the Veteran's current diagnoses pertaining to the cervical, dorsal/thoracic, or lumbar spine?

b) For all spinal disorders found, is it at least as likely as not (a 50 percent probability or greater) that the disorder was incurred during or is otherwise related to the Veteran's active duty?

Please specifically discuss the Veteran's assertion that he injured his back in service while working in the supply room.

A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4. The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).

5. Thereafter, readjudicate the issue.  If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




